Citation Nr: 0011068	
Decision Date: 04/26/00    Archive Date: 05/04/00

DOCKET NO.  95-13 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased rating for a recurrent 
dislocation of the left shoulder, currently rated as 20 
percent disabling. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran served on active duty from January 1981 to 
January 1985. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in August 
1994 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan, which assigned a 20 percent 
disability rating for the veteran's service-connected 
recurrent dislocation of the left shoulder.  The Board 
remanded this case to the RO in March 1997 for further 
development, including a VA examination.  That development 
has been completed and the case returned to the Board for 
further appellate review. 


FINDINGS OF FACT

1.  The veteran's service-connected recurrent dislocation of 
the left shoulder is manifested by infrequent recurrent 
dislocations, mild atrophy of the left deltoid muscle, and 
tenderness posteriorly below the acromion process.  

2.  Range of motion with respect to flexion is consistently 
above shoulder level;  range of motion on abduction tends to 
be at or above shoulder level except on one occasion when 
abduction was reported to shoulder level and one occasion, in 
1994 following surgery, it was to 65 degrees  


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 20 percent 
for service-connected recurrent dislocation of the left 
shoulder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.40-4.46, 4.71a, 
Diagnostic Code 5202 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that the veteran has presented a 
claim that is "well grounded" within the meaning of 38 
U.S.C.A. § 5107(a).  That is, he has presented a claim that 
is plausible.  The United States Court Appeals for Veterans 
Claims (Court) has held that an allegation that a service-
connected disability has increased in severity is sufficient 
to render the claim well grounded.  See Caffrey v. Brown, 
6 Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).  The Board is also satisfied that all 
relevant facts have been properly developed.  No further 
assistance to the veteran is required to comply with the duty 
to assist mandated by 38 U.S.C.A. § 5107(a).  A VA 
examination was also conducted in November 1997, VA 
outpatient treatment records were added to the record, and a 
VA examiner, after a review of the claims file, offered a 
medical opinion in April 1998 regarding the degree of 
impairment of use of the veteran's right arm.

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994). 

Diagnostic Code 5202 provides that, for malunion of the 
humerus on the minor side with moderate deformity, a 20 
percent rating is warranted, and a 20 percent rating is 
warranted for marked deformity.  For recurrent dislocation of 
the humerus at the scapulohumeral joint, with infrequent 
episodes, and guarding of movement only at the shoulder 
level, on the minor side, a 20 percent rating is warranted; 
with frequent episodes and guarding of all arm movements, on 
the minor side, a 20 percent rating is warranted.  38 C.F.R. 
§ 4.71a.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to absence of part, or 
all, of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: 

(a) Less movement than normal (due to 
ankylosis, limitation or blocking, 
adhesions, tendon-tie-up, contracted 
scars, etc.).
(b) More movement than normal (from flail 
joint, resections, nonunion of fracture, 
relaxation of ligaments, etc.).
(c) Weakened movement (due to muscle 
injury, disease or injury of peripheral 
nerves, divided or lengthened tendons, 
etc.).
(d) Excess fatigability.
(e) Incoordination, impaired ability to 
execute skilled movements smoothly.
(f) Pain on movement, swelling, deformity 
or atrophy of disuse.  Instability of 
station, disturbance of locomotion, 
interference with sitting, standing and 
weight-bearing are related 
considerations.  

38 C.F.R. § 4.45. 

The evidence of record reflects that service connection for 
post-operative recurrent dislocation of the left shoulder 
(minor side) has been in effect since 1985, when a 
noncompensable rating was assigned.  The veteran has received 
temporary total ratings for various surgical procedures to 
the shoulder, including shoulder reconstruction in 1991 and 
1994.  In October 1993, the veteran entered a claim for 
increased (compensable) disability compensation.  An 
increased rating to 20 percent was granted, effective from 
August 1991.  The veteran still contends that his service-
connected recurrent dislocation of the left shoulder is more 
severely disabling than represented by the currently assigned 
20 percent rating.  Through his representative, at the 
personal hearing in July 1995, the veteran contended that he 
was entitled to the next higher rating because of "frequent 
episodes of dislocation." 

The evidence of record reflects that in service the veteran 
suffered a left shoulder dislocation, and underwent 
arthroscopies in 1991, 1994, and 1998.  At the personal 
hearing in July 1995, the veteran testified regarding the 
history of his left shoulder disability, including treatment 
and various procedures performed, including surgery in May 
1994 and subsequent strengthening therapy.  He then testified 
as follows: he worked until June 1995 as a printing pressman, 
which involved manual manipulation of presses, was heavy 
work, and also involved lifting an 80 pound wheel and cans of 
ink weighing from 5 to 40 pounds; the problems he experienced 
with the left arm were primarily pain, though he suffered 
from "frequent dislocations," which were also associated 
with pain; it took a couple of hours following a dislocation 
for the weakness or numbness to resolve; 3 dislocations in a 
30 day period was typical; "popping in and out" occurred 
"maybe a couple of times a week, maybe not"; and he drove a 
car with the left hand. 

VA outpatient treatment records dated in October 1995 record 
ranges of motion of the left shoulder as flexion of 160 
degrees, abduction of 140 degrees, external rotation of 50 
degrees.  Ranges of motion of the left shoulder was recorded 
in January 1996 as flexion of 160 degrees, abduction of 170 
degrees, external rotation of 50 degrees. 

At a VA examination in November 1997, the veteran reported 
that he was working as a printer, and complained of constant 
pain and occasional locking of the left shoulder during 
certain motion (though not related to any specific activity), 
that overhead and side movements were restricted due to pain 
and stiffness, and occasionally he took Darvocet tablets for 
pain.  Physical examination revealed a surgical scar and 
small scar from arthroscopic surgery, slight atrophy of the 
deltoid muscle with no deformity, tenderness posteriorly 
below the acromion process, moderate grip strength, 
subluxation of the humeral head posteriorly, positive sulcus 
sign and positive apprehension test.  Ranges of motion were 
recorded as follows: abduction of 155 degrees with pain, 
forward flexion of 140 degrees, external rotation of 55 
degrees with no complaint of pain, and internal rotation of 
75 degrees.  The diagnosis was status-post left shoulder 
reconstruction for recurrent dislocation, with recurrent 
subluxation present.   

The more recent evidence of record reflects that in January 
the veteran complained of chronic left shoulder pain and was 
found upon examination to have mildly restricted ranges of 
motion with abduction, rotation, and extension, due to pain.  
In February 1998 the veteran underwent left shoulder 
arthroscopy.  At a VA examination in June 1998, the veteran 
reported that he was working as a printer, printing lottery 
tickets. 

A medical opinion by a VA physician, dated in April 1998, 
reflects the opinions that the degree of impairment of use of 
the veteran's right [sic - left] arm and shoulder was 
"moderate to severe in work related activities when working 
with heavy objects or raising his arm at shoulder level or 
higher up."  The examiner indicated that this restriction of 
work related activities was prompted by loss of motion at the 
shoulder at least 30 to 40 percent from the normal range, 
along with a tendency to subluxate the humeral head beyond 
the limits of his confines in the glenoid labrum.  

At a VA compensation examination in February 1999, the 
veteran reported that he was then employed, and that, after a 
reconstructive procedure to the left shoulder in 1991, he had 
been without frequent dislocation.  He complained of 
instability of the left shoulder, which seemed to come out of 
the socket at times, and pain, which was increased with 
rotation of the arm at work in the forward position.  
Physical examination revealed mild atrophy of the left 
deltoid muscle, a surgical scar, and no deformity or 
swelling.  Active ranges of motion, all with pain in front of 
the shoulder, were recorded as follows: abduction of 90 
degrees; forward flexion of 110 degrees; external rotation of 
50 degrees; and internal rotation of 60 degrees.  Passive 
ranges of motion were recorded as follows: abduction of 145 
degrees; forward flexion of 135 degrees; external rotation of 
50 degrees; and internal rotation of 60 degrees.  The 
diagnosis was recurrent dislocation of the left shoulder 
(clinically), status post reconstruction. 

The Board notes that the veteran was originally rated under 
Diagnostic Code 5304; however, beginning in 1991 he was rated 
under Diagnostic Code 5202 for recurrent dislocation of the 
left shoulder.  The August 1994 rating decision on appeal 
also rated the veteran's left shoulder disability of 
recurrent dislocation (on the minor side) under Diagnostic 
Code 5202.  While the veteran has been found to have some 
muscle atrophy of the shoulder muscles, the Board finds that 
Diagnostic Code 5202 is the most appropriate Code for rating 
the veteran's left shoulder disability, as it most closely 
contemplates the veteran's diagnosed recurrent dislocation, 
including guarding due to pain and tenderness, which the 
veteran has contended at the personal hearing is the reason 
he should be granted a higher rating.  38 C.F.R. § 4.71a.  

After a review of the evidence, the Board finds that a rating 
in excess of 20 percent for the veteran's service-connected 
recurrent dislocation of the left shoulder is not warranted.  
The composite picture shows that the veteran's left shoulder 
disability is manifested by infrequent recurrent 
dislocations, recurrent subluxation of the humeral head 
posteriorly, mild atrophy of the left deltoid muscle, 
tenderness posteriorly below the acromion process, a surgical 
scar and arthroscopy scar, and abduction of 90 degrees, 
forward flexion of 110 degrees, external rotation of 50 
degrees, and internal rotation of 60 degrees, all with pain 
in front of the shoulder. 

Notwithstanding the veteran's contention that he has 
"frequent episodes" of left shoulder dislocation, the 
evidence reflects that the veteran's left shoulder 
dislocation is no more than infrequently recurrent.  With 
regard to the frequency of dislocation of the left shoulder, 
the evidence reflects that the veteran reported in July 1995 
that he suffered about 3 dislocations per month (which he 
considered to be "frequent").  He also reported a "popping 
in and out" which appears to be subluxation, but which is 
not a true dislocation.  As to the frequency of such 
subluxation, no numerical value is discernible, as the 
veteran qualified his own testimony of "a couple a times a 
week" with "maybe" and "maybe not."  The veteran has 
continued heavy work which includes lifting and carrying up 
to 40 pounds, and lifting on an 80 pound wheel.  The veteran 
himself reported at the February 1999 VA examination that he 
had been without frequent dislocation since left shoulder 
reconstruction in 1991.  

Moreover, regardless of the frequency of left shoulder 
dislocation, the maximum rating under Diagnostic Code 5202 
for recurrent dislocation of the shoulder, on the minor side, 
whether frequent or infrequent, is 20 percent.  38 C.F.R. 
§ 4.71a.  In this regard, the Board notes the veteran's 
disagreement, expressed for the first time in his April 1995 
substantive appeal, with VA's recognition of the left side as 
the minor side.  He wrote that he "used to do just as many, 
or more activities with" his left arm.  In a January 1997 
statement, the veteran expressed disagreement with VA's 
recognition of the left shoulder as his minor side.  He wrote 
that he considered his left side to be his "side of [m]ajor 
co-ordination" and listed activities he did with his left 
hand.  However, in his October 1993 claim for increased 
rating, the veteran wrote that a lot of emphasis had been put 
on him being right handed but, because the injury was to the 
left shoulder, it did not seem to be of much concern.  At 
that time, he did not state or imply that his left side was 
his major side; his statement impliedly accepts that the left 
side had not received much concern because it was the minor 
side.  The August 1994 RO rating decision on appeal assigned 
a rating based on the left shoulder as on the minor side, and 
indicated such on the rating sheet sent to the veteran.  The 
veteran did not address this concern in his notice of 
disagreement, though he raised this contention in his April 
1995 substantive appeal.  

More probative of the fact, however, is the fact that various 
examiners, with and without the claims file, have recorded 
that the veteran is right handed.  VA examinations in 
September 1995 (without the claims file), November 1997, and 
February 1999, all record that the veteran is right handed.  
The presumption of regularity presumes that the VA physician 
properly discharged his duties in determining that the 
veteran is right handed, and the only evidence to the 
contrary is the veteran's assertion otherwise.  See YT v. 
Brown, 9 Vet. App. 195 (1996) (claimant's assertion alone, 
without other supporting evidence, is insufficient by itself 
to rebut the presumption of administrative regularity).  For 
these reasons, and notwithstanding the veteran's recent 
contentions pursuant to increased compensation, the Board 
finds that the veteran's minor arm is the left arm. 

The Board has considered a rating for the veteran's left 
shoulder disability under all potentially applicable 
diagnostic codes to determine if a higher rating is 
warranted, including Diagnostic Code 5201, which provides 
that, for limitation of motion of the arm at the shoulder 
level, on the major or minor side, a 20 percent rating is 
warranted.  For limitation of the arm to midway between the 
side and shoulder level, a 30 percent rating is provided for 
the major side, and a 20 percent rating is also provided for 
the minor side.  For limitation of motion of the arm to 25 
degrees from the side, a 40 percent rating is appropriate for 
limitation on the major side, and a 30 percent rating is 
provided for such limitation to the minor side.  38 C.F.R. 
§ 4.71a.  However, as the veteran's left shoulder disability 
is productive abduction of 90 degrees and forward flexion of 
110 degrees, which is far less than limitation of motion of 
the arm to 25 degrees from the side (to warrant a 30 percent 
rating for the minor side), a schedular disability rating in 
excess of 20 percent under Diagnostic Code 5201, for 
limitation of motion of the left shoulder, is not warranted.  
38 C.F.R. § 4.71a.  Even with considerations of limitation 
due to pain, see DeLuca v. Brown, 8 Vet. App. 202 (1995)), 
the Board finds that the veteran's left shoulder disability 
does not more nearly approximate limitation of motion of the 
arm to 25 degrees from the side (limited by pain) so as to 
warrant a higher rating.  While the veteran reported at the 
VA examination in November 1997 that his overhead movements 
were restricted due to pain and stiffness, this also implies 
that he is able to raise the left arm above the shoulder 
level.  The April 1998 medical opinion was that the veteran 
had moderate to severe impairment of the left shoulder in 
work-related activities, including raising his arm "at the 
shoulder level or higher up."  While the veteran experienced 
pain with abduction of 90 degrees and forward flexion of 110 
degrees (February 1997 VA examination), there is no 
indication that he experienced pain at lesser degrees, 
including with the left arm 25 degrees from the side.  Based 
on the evidence of record, the Board must find that the 
schedular criteria for a rating in excess of 20 percent for 
service-connected recurrent dislocation of the left shoulder 
have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
§§ 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Code 5202. 

Under the provisions of 38 C.F.R. § 3.321, in exceptional 
cases an extraschedular rating can be provided in the 
interest of justice.  The governing norm in such a case is 
that the case presents such an unusual or exceptional 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
regular schedular standards.  In this veteran's case, the 
evidence does not present an exceptional or unusual 
disability picture with marked interference with employment 
or frequent periods of hospitalization.  The veteran has 
undergone reconstructive or arthroscopic procedures in 1991, 
1994, and 1998, which involved hospitalization and 
recuperation, for which compensation has been awarded in the 
form of temporary total ratings.  The veteran has maintained 
employment as a printer, lifting heavy equipment and carrying 
items weighing up to 40 pounds with both arms.  The evidence 
also shows that symptomatology from the veteran's 
infrequently recurring left shoulder dislocations resolve in 
a couple of hours.  The veteran's left shoulder 
symptomatology is well encompassed by the schedular rating 
criteria.  In the absence of such factors as marked 
interference with employment or frequent periods of 
hospitalization, the Board finds that an extraschedular 
rating is not warranted.  See Bagwell v. Brown, 9 Vet. App. 
157, 158-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

An increased rating for a recurrent dislocation of the left 
shoulder is denied. 

		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

 
- 2 -


- 1 -


